PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment in the amount of $46,034.10 for medical services rendered to inmates in various correctional facilities administered by the respondent. Respondent, in its Answer, admits the validity of the services rendered, but states that the amount owed for the prior fiscal year is $33,436.10 and the remaining amount of $12,598.00 may be paid by respondent in the current fiscal. Respondent further states that there were insufficient funds in its appropriation for the 1997 fiscal year with which to pay the amount $33,436.10.incurred for these medical services.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended in the amount of $33,436.10 based upon the decision in Airkem Sales and Service, et al. vs. Dept. of Mental Health, 8 Ct.Cl. 180 (1971). The Court recognizes that respondent may process those invoices for payment to claimant which were incurred in the current fiscal year.
Claim disallowed.